Case 2:18-cr-00249-RSI\/| Document 8 Filed 10/23/18 Page 1 of 2

¢¢»=-f:~v.,z _ ¢§‘»~.\:~`v`,,(
t~ _ . ..
» :$s,‘

§ United States District Court §

Western District of Washington

what

 

VS

UNITED STATES OF AMERICA, APPEARANCE BOND
JEFF TRAN CASE No= ems-249 RsM

I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:

Court Appearances. I must appear in court at the United States Courthouse, 700 Stewart Slreet, Seattle, Washington;
Courtroom 13206, on Wednesday, December 26, 2018 at 9:00 AM and at all other hearings in this case, including turning myself
in to begin serving a sentence, should that occasion arise. I UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR lN
COURT AT A TIME SE'I` FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 20 YEARS
IMPRISONMENT AND A FINE OF $250,000.

No Law Violations. I must not commit a federal, state, or local crime during the period of release. I understand that if l commit
a felony while on release, my sentence can be increased by a maximum of ten years. If I commit a misdemeanor while on release,
my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable
sentences.

DNA Testing. I must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § l4l35a.

No Controlled Substances. I must not use, consume or possess any controlled substances, including medication, unless
prescribed by a physician and approved in advance by the Pretrial Services Officer.

Address. I must furnish my attomey, and/or Pretrial Services if supervised, with my current address and telephone number (if
any) where I will reside upon release and where I will receive any notices of hearing dates. I must report any changes in that
address or telephone number to my attomey, and/or Pretrial Services if supervised, within one business day.

Restrictions on Travel. I must not travel outside the Continental United States or as directed by Pretrial Services

Victim and Witness Protection. I must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person
or property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings
before the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.

Pretrial Supervision. I am subject to Pretrial Services supervision by the Pretrial Services Oft`ice of the Court and must abide
by such of the general and special conditions of release as that office shall impose. I must report to the Office of Pretrial Services,
(206) 370-8950, United States Courthouse, 700 Stewart Street, Seattle, Washington within 24 hours of my release unless released
during a weekend or on a holiday in which case I must report at 9:00 a.m. the following court day.

OTHER SPECIAL CONDITIONS:

Travel is restricted to Washington and Oregon, or as directed by Pretrial Services.

Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a new passport or travel
document from any country without permission of the court. If the surrendered passport is a foreign passport, it shall be
forwarded to Immigration and Customs Enforcement if defendant is convicted of an offense, unless otherwise ordered by the
Court.

Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or as directed by Pretrial
Services.

Provide Pretrial Services with any requested information regarding your financial status, income sources, and investments. Sign a
Release of Information form for Credit Bureau Verification if requested by Pretrial Services.

Maintain employment, or, if unemployed, actively seek employment as directed by Pretrial Services.

No employment in any positions in which there is actual/potential access to cash or negotiable instruments unless the employer is
notified and the employment has been approved by Pretrial Services. The employer shall sign a Third Party Disclosure Form as
directed by Pretrial Services.

You shall not have direct contact or indirect contact with any existing and/or future witnesses in this case.

The defendant shall maintain a single checking account in his or her name. The defendant shall deposit into this account all
income, monetary gains, or other pecuniary proceeds, and make use of this account for payment of all personal expenses. This
account, and all other bank accounts, must be disclosed to the probation office.

Defendant is directed to provide information about employment and income sources to Pretrial Services.

Appearan¢e Bond Case 2:18-cr-00249-RSI\/| Document 8 Filed 10/23/18 Page 2 of 2
Page 2 of2

JEFF TRAN CR18-249 RSM

AGREEMENT BY DEFENDANT: I understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on appeal or review.

0
x VM october 23, 2018 seame, wA

Signature Date Signed City, State of Residence

 

ORDER OF RELEASE
It is therefore ORDERED:
(l) Defendant shall comply with all conditions of this appearance Bond;
(2) Defendant shall be released from custody, and shall remain at liberty so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the Court.

October 23, 2018

 

 

Date Signed Mary A e Theiler
UNITED STATES MAGISTRATE JUDGE

cc: Defendant, Defense Counsel, U.S. Attorney, U.S. Marshal, Pretrial Services

